Citation Nr: 0633613	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
April 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for a 
back condition.

The veteran's claim was remanded by the Board in July 2004 
and February 2006.  In the July 2004 decision, the Board 
denied service connection for hepatitis C and for an acquired 
psychiatric disorder.  In the February 2006 decision, the 
Board denied a rating higher than 10 percent for a skin 
condition.  Hence, the aforementioned three issues are not in 
appellate status, and will not be considered by the Board.  

In a March 2006 statement, the veteran alleged that his 
psychiatric disorder was related to his service-connected 
skin disability.  As the issue of service connection for a 
psychiatric disorder was initially denied in July 2004, the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disability is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.










REMAND

At the veteran's March 2006 VA examination, it was noted that 
the veteran was on Social Security disability, and had not 
worked since 1999 as a result of the laminectomy of his 
thoracic spine.  However, there is no Social Security 
Administration (SSA) decision of record.   VA's duty to 
assist includes obtaining SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  Accordingly, the 
veteran's claim must be remanded to obtain the decision 
granting SSA benefits as well as all medical records 
considered by the SSA in making such decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
the SSA decision granting the veteran 
benefits as well as copies of all medical 
records considered by the SSA in their 
decision.

2.  Readjudicate the veteran's claim for 
service connection for a back disability.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



